Case 2:21-cv-01134-GMS Document 7-1 Filed 07/08/21 Page 1 of 5




 EXHIBIT A
                       Case 2:21-cv-01134-GMS Document 7-1 Filed 07/08/21 Page 2 of 5


Mica Mahler

From:                          Dennis Wilenchik <diw@wb-law.com>
Sent:                          Thursday, July 8, 2021 2:19 PM
To:                            Jordan Wolff; Christina Retts
Cc:                            Mica Mahler; Kathleen Wieneke; Jack Wilenchik
Subject:                       Re: Nees v. City of Phoenix, et al---Motion to Dismiss.


Game on!

Sent via the Samsung Galaxy S20 Ultra 5G, an AT&T 5G smartphone
Get Outlook for Android



                  Sincerely Yours,




                                                           Dennis I. Wilenchik
                                                           Attorney at Law
                                                           diw@wb-law.com

                                                           The Wilenchik & Bartness Building
                                                           2810 North Third Street
                                                           Phoenix, Arizona 85004
                  www.wb-law.com                           P 602-606-2810 | F 602-606-2811

----------------------------


ATTORNEY/CLIENT COMMUNICATION
The information transmitted by this e-mail is intended only for the addressee and may contain confidential and/or privileged
material. Any interception, review, retransmission, dissemination or other use of this information by persons or entities other than the
intended recipient is prohibited by law and may subject them to criminal or civil liability. If you received this communication in error,
please contact us immediately at (602) 606-2810, and delete the communication from any computer or network system.


----------------------------

From: Christina Retts <cretts@wienekelawgroup.com>
Sent: Thursday, July 8, 2021 1:59:28 PM
To: Jordan Wolff <JordanW@wb‐law.com>
Cc: Mica Mahler <mmahler@wienekelawgroup.com>; Kathleen Wieneke <kwieneke@wienekelawgroup.com>; Dennis
Wilenchik <diw@wb‐law.com>; Jack Wilenchik <JackW@wb‐law.com>
Subject: RE: Nees v. City of Phoenix, et al‐‐‐Motion to Dismiss.

Counsel,



                                                                        1
                                                                                                                             Case 2:21-cv-01134-GMS Document 7-1 Filed 07/08/21 Page 3 of 5

Prior to filing the Motion to Dismiss, we provided notification—in writing—which complies with Local Rule 12.1. Local
Rule 12.1 provides that the notification is satisfied by providing “personal, telephonic, or written notice” of the issues
that the Defendants intend to assert in a Motion to Dismiss. L.R.Civ.Pro. 12(c). Suggesting that the motion should be
stricken is form over substance Defendants did provide written notification to the Plaintiff before the filing. We can
simply file a certification now as Plaintiff admits to receiving the Defendants written notification of the basis for the
Motion to Dismiss.

In addition, Plaintiff has now had the opportunity to read the detailed arguments set forth in the Motion to Dismiss. In
this correspondence, there is no indication that Plaintiff intends to amend the Complaint based upon the legal
arguments that were made by Defendants. Having now had the benefit of reading the Defendants’ lengthy arguments
in the Motion to Dismiss, this email is not a meaningful conversation about the substance of Defendants arguments, nor
does it address any areas where Plaintiff agrees that claims should or should not be dismissed.

If Plaintiff agrees that there are certain claims that are legally deficient and will agree to a stipulation to dismiss those
claims with prejudice, we are willing to agree to address the potential withdraw of arguments related to those agreed
upon areas only. But, the correspondence below identifies no such areas, or agreements. In addition, there has also not
been any offer by Plaintiff to move to amend. Plaintiff states that we simply made the assumption that no agreements
could be made on a meet and confer, but there is no attempt to provide any information that would substantiate the
assertion that Defendants assumed there could be no agreements as Plaintiff provides no information about areas of
agreement. In other words, if Plaintiff agrees that claims should be dismissed, no information has been provided about
what those claims are, or how Plaintiff believes amendment could cure the deficiencies.

Defendants do not believe that an of the legal deficiencies can be cured by amendment. The legal problems cannot be
cured by the addition of any facts.

Additionally, the suggestion that Plaintiff’s email constitutes some form of Rule 11 notice is insufficient under the
Federal Rules of Procedure. First, there is nothing in the filing by Defendants that constitutes a Rule 11 issue that has
been identified by Plaintiff. The contention that there was not a certificate of conferral is not a Rule 11 issue and it is
capable of being cured by filing on as there was compliance with the text of the local rules; written notification was
provided before the filing. Second, Rule 11 requires you to serve a copy of the anticipated pleading where you will raise
such a claim. An email is not a pleading.

Tina




                                                                                                                                           Christina Retts
       To help protect y ou r priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.




                                                                                                                                           Partner
                                                                                                                                           WIENEKE LAW GROUP
                                                                                                                                           p: 602-715-1872
                                                                                                                                           a: 1095 W Rio Salado Pkwy ▪ Suite 209 ▪ Tempe, AZ 85281
                                                                                                                                           w: wienekelawgroup.com e: cretts@wienekelawgroup.com
                                                                                                                                               To help       To help         To help
                                                                                                                                               protect       protect y our   protect y our
                                                                                                                                               y our         priv acy ,      priv acy ,
                                                                                                                                               priv acy ,    Microsoft       Microsoft
                                                                                                                                               Micro so ft   Office          Office
                                                                                                                                               Office        prev ented      prev ented
                                                                                                                                               prev ented    automatic       automatic
                                                                                                                                               auto matic    download        download
                                                                                                                                               download      of this         of this
                                                                                                                                               of this       picture from    picture from
                                                                                                                                               picture       the             the
                                                                                                                                               from the      Internet.       Internet.
                                                                                                                                               In ternet.




From: Jordan Wolff <JordanW@wb‐law.com>
Sent: Thursday, July 8, 2021 11:50 AM
To: Christina Retts <cretts@wienekelawgroup.com>
Cc: Mica Mahler <mmahler@wienekelawgroup.com>; Kathleen Wieneke <kwieneke@wienekelawgroup.com>; Dennis
Wilenchik <diw@wb‐law.com>; Jack Wilenchik <JackW@wb‐law.com>
Subject: Re: Nees v. City of Phoenix, et al‐‐‐Motion to Dismiss.
                                                                                                                                                                                             2
                       Case 2:21-cv-01134-GMS Document 7-1 Filed 07/08/21 Page 4 of 5


Counsel,

You sent us an email yesterday informing us of your intent to file a Motion to Dismiss. Before we even had a chance to
respond or have any conversation on the matter, you filed a motion to dismiss. In addition, to your failure to engage in
any meaningful conversation, you did not attach the required certification to the motion to dismiss. See L.R. 12.1(c).

Just four months ago, the Arizona District Court explained that:
 The Court is ordinarily a stickler for compliance with Local Rule 12.1(c).” Leibel v. City of Buckeye, 2020 WL
 516671, *2 (D. Ariz. 2020). The purpose of Local Rule 12.1(c) is to avoid unnecessary motions practice, which
 squanders judicial resources and undermines Rule 1's objective of securing “the just, speedy, and inexpensive
 determination of every action and proceeding.” See also Wine Educ. Council v. Ariz. Rangers, 2020 WL 7352632,
 *8 (D. Ariz. 2020) (Local Rule 12.1(c) is intended “to promote communication and an attempted resolution by
 opposing counsel prior to parties filing motions to dismiss”). To that end, Local Rule 12.1(c) provides that a
 party contemplating filing a motion to dismiss under Rule 12(b)(6) or a motion for judgment on the pleadings
 under Rule 12(c) must first engage in a meaningful conversation with its adversary about whether the
 perceived deficiencies might be cured by amendment. If so, the parties can avoid motions practice, and its
 attendant costs and delays, by simply agreeing to the amendment. Although such agreements may be rare in
 practice, it is still incumbent upon the parties to confer with each other in a sincere attempt to find common
 ground.
Cartessa Aesthetics LLC v. Aesthetics Biomedical Inc., 2021 WL 778541, at *3 (D. Ariz. Mar. 1, 2021) (emphasis added).

Instead, of engaging in any conversation with us, you made your own assumptions and filed the motion to dismiss
within hours of your email. We demand that you withdraw your motion to dismiss and engage in a meaningful
conversation regarding your email. If you fail to withdraw by the end of the day, we will file a motion to strike. Also,
consider this notice under Fed. R. Civ. P. 11.




                                                      Jordan Wolff
                                                      Attorney
                                                      JordanW@wb-law.com

                                                      The Wilenchik & Bartness Building
                                                      2810 North Third Street
                                                      Phoenix, Arizona 85004
                                                      P 602-606-2810 | F 602-606-2811
                 www.wb-law.com

----------------------------


ATTORNEY/CLIENT COMMUNICATION
The information transmitted by this e-mail is intended only for the addressee and may contain confidential and/or privileged
material. Any interception, review, retransmission, dissemination or other use of this information by persons or entities other than the
intended recipient is prohibited by law and may subject them to criminal or civil liability. If you received this communication in error,
please contact us immediately at (602) 606-2810, and delete the communication from any computer or network system.


----------------------------

From: Christina Retts <cretts@wienekelawgroup.com>
Sent: Wednesday, July 7, 2021 10:14 AM
To: admin <admin@wb‐law.com>
                                                                     3
                                                                                                                          Case 2:21-cv-01134-GMS Document 7-1 Filed 07/08/21 Page 5 of 5

Cc: Mica Mahler <mmahler@wienekelawgroup.com>; Kathleen Wieneke <kwieneke@wienekelawgroup.com>
Subject: Nees v. City of Phoenix, et al‐‐‐Motion to Dismiss.

Counsel,

We are writing as our meet and confer regarding the Plaintiff’s Complaint.
We intend to file a Motion to Dismiss the entirety of the Complaint and do not believe that any of the claims can be
cured by amendment.

First, the Fourteenth Amendment claim fails as there is no substantive due process right violated as against Plaintiff by
virtue of the shooting of Mr. Whitaker. Plaintiff was not a familial relationship and did not witness the shooting. Her
emotional distress claims are not viable. Because of these legal hurdles, the individual Defendants are also entitled to
qualified immunity.

Second, Plaintiff cannot recover for NIED based upon the facts as documented in the complaint and the body camera
video. Plaintiff was not present, nor did she witness the shooting. Observing the injury after the fact is not
sufficient. Plaintiff was also not closely related to the decedent.

Third, Plaintiff’s claims relate to an intentional shooting and, as a result, claims of gross negligence/negligence are
precluded by the Court’s holding in Ryan v. Napier.

Fourth, Plaintiff was not present and not a family member of the decedent and cannot recover for IIED as a result of
witnessing the after effects of the shooting.

We understand that Plaintiff will likely agree to disagree about the viability of the claims and that the Court will need to
resolve the same.

Thank you,
Tina


                                                                                                                                        Christina Retts
    To help protect y ou r priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.




                                                                                                                                        Partner
                                                                                                                                        WIENEKE LAW GROUP
                                                                                                                                        p: 602-715-1872
                                                                                                                                        a: 1095 W Rio Salado Pkwy ▪ Suite 209 ▪ Tempe, AZ 85281
                                                                                                                                        w: wienekelawgroup.com e: cretts@wienekelawgroup.com
                                                                                                                                            To help       To help         To help
                                                                                                                                            protect       protect y our   protect y our
                                                                                                                                            y our         priv acy ,      priv acy ,
                                                                                                                                            priv acy ,    Microsoft       Microsoft
                                                                                                                                            Micro so ft   Office          Office
                                                                                                                                            Office        prev ented      prev ented
                                                                                                                                            prev ented    automatic       automatic
                                                                                                                                            auto matic    download        download
                                                                                                                                            download      of this         of this
                                                                                                                                            of this       picture from    picture from
                                                                                                                                            picture       the             the
                                                                                                                                            from the      Internet.       Internet.
                                                                                                                                            In ternet.




                                                                                                                                                                                          4
